Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 February 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the text present in the block diagrams and flow charts of the present invention contain text that is poorly formatted and spaced.  For example, in the block S101 of fig. 1, shown above, the first word, “Determining”, is spaced such that the “D” overlaps the following “e” and the “m” overlaps the following “i” and large spaces are left in the middle of the word after the “t”, and both “i”s.  Similar spacing issues are present throughout this block, this figure, and the figures as a whole.

    PNG
    media_image1.png
    170
    516
    media_image1.png
    Greyscale



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both an “inductance parameter determining module” (in figs. 2 and 3 and in ¶ 64 of the specification) and “a basic parameter calculating module” (in ¶¶ 64 and 82 of the specification) and further because reference characters "10" (in ¶¶ 64 and 82 of the specification) and "20" (in figs. 2 and 3 and in ¶¶ 70 and 88 of the specification) have both been used to designate a “basic parameter calculating module”. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controlled object” of line 4 of claim 1, line 5 of claim 4 and line 6 of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Specification
The disclosure is objected to because of the following informalities:
In ¶ 2 of the disclosure, the phrase “the photovoltaic air conditioning system can be connected to the grid for electricity generation flexibly and friendly” should be corrected to read “in a flexible and user friendly manner” or similar.
In ¶ 4, the phrase “has a poor security” should be revised to “displays poor security”, “provides poor security” or similar.
¶ 38 includes the sentence “Apparently, the accompanying drawings described below are only some embodiments, and it is possible for those skilled in the art to obtain other accompanying drawings according to these accompanying drawings without any creative work.”  This sentence makes it appear that applicant is unsure whether the drawings show all possible embodiments or those skilled in the art and seems to state 
The word “apparently” is used similarly in ¶ 43 which requires revision for the same reasons. 
In ¶ 51, the word phrase “At last” is used where it appears “Finally” was intended, to identify the last step of a process.  Similar use appears in ¶¶ 69 and 87.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control system” in claim 1, line 2 and claim 4, line 2.  While ¶¶ 43 and 60 of the specification recited “a control system” as an element of each of the first and second 
An “air conditioning system” in claim 1, line 2, in claim 4, line 2, and in claim 7, line 1.  While ¶¶ 42, 59, and 76 of the specification recited “an air conditioning system” as an element of each of the first, second, and third embodiments of the invention, the specification does not discuss any structure for the claimed “system” which is capable of performing the recited function of “air conditioning”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.

“a control parameter determining apparatus” in claim 4, line 1 and claim 7, line 2.  While ¶¶ 59 and 77 of the specification recited “a control parameter determining apparatus” as an element of each of the second and third embodiments of the invention, the specification does not discuss any specific structure for the claimed “apparatus” which is capable of performing the recited function of “control parameter determining”, instead only reciting a number of “modules” and the functions they must perform with no teaching of the structure either of these modules or the apparatus itself.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
 “an inductance parameter determining module” in claim 4, line 4 and claim 7, line 3.  While ¶¶ 60 and 77 of the specification recited “an inductance parameter determining module” as an element of each of the second and third embodiments of the invention, the specification does not discuss any specific structure for the claimed “module” which is capable of performing the recited function of “inductance parameter determining”, instead 
“a basic parameter calculating module” in claim 4, line 7 and claim 7, line 3-4.  While ¶¶ 60 and 77 of the specification recited “a basic parameter calculating module” as an element of each of the second and third embodiments of the invention, the specification does not discuss any structure for the claimed “module” which is capable of performing the recited function of “basic parameter calculating”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
“an adjustment parameter presetting module” in claim 4, line 10 and claim 7, line 4.  While ¶¶ 60 and 77 of the specification recited “an adjustment parameter presetting module” as an element of each of the second and third embodiments of the invention, the specification does not discuss any structure for the claimed “module” which is capable of performing the recited function of “adjustment parameter presetting”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
“a target parameter calculating module” in claim 4, line 12 and claim 7, lines 4-5.  While ¶¶ 60 and 77 of the specification recited “a target parameter calculating module” as an element of each of the second and third embodiments of the invention, the specification does not discuss any structure for the claimed “module” which is capable of performing the recited function of “target parameter calculating”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
A “power acquiring unit” in claim 5, line 3 and claim 8, line 3.  While ¶¶ 62 and 79 of the specification recited a “power acquiring unit” as an element of each of the second 
A “current calculating unit” in claim 5, line 5 and claim 8, line 5.  While ¶¶ 62 and 79 of the specification recited a “current calculating unit” as an element of each of the second and third embodiments of the invention, the specification does not discuss any structure for the claimed “unit” which is capable of performing the recited function of “current calculating”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.
“an inductance parameter calculating unit” in claim 5, line 7 and claim 8, line 8.  While ¶¶ 62 and 79 of the specification recited a “an inductance parameter calculating unit” as an element of each of the second and third embodiments of the invention, the specification does not discuss any structure for the claimed “unit” which is capable of performing the recited function of “inductance parameter calculating”.  See the rejections of this claim under 35 U.S.C. 112 set forth below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As set forth above, the following elements recited in the instant claims have been interpreted under 35 U.S.C. 112(f):
“a control system” in claim 1, line 2 and claim 4, line 2, taught in the specification in ¶¶ 43 and 60.

“a control parameter determining apparatus” in claim 4, line 1 and claim 7, line 2, taught in the specification in ¶¶ 59 and 77.
 “an inductance parameter determining module” in claim 4, line 4 and claim 7, line 3, taught in the specification in ¶¶ 60 and 77.
“a basic parameter calculating module” in claim 4, line 7 and claim 7, line 3-4, taught in the specification in 60 and .
“an adjustment parameter presetting module” in claim 4, line 10 and claim 7, line 4, taught in the specification in ¶¶ 60 and 77.
“a target parameter calculating module” in claim 4, line 12 and claim 7, lines 4-5, taught in the specification in ¶¶ 60 and 77.
A “power acquiring unit” in claim 5, line 3 and claim 8, line 3, taught in the specification in ¶¶ 62 and 79.
A “current calculating unit” in claim 5, line 5 and claim 8, line 5, taught in the specification in ¶¶ 62 and 79.
“an inductance parameter calculating unit” in claim 5, line 7 and claim 8, line 8, taught in the specification in ¶¶ 62 and 79.
The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all of its limitations.  However, in a review of the specification, there appears to be no specified corresponding structure for each of these elements which is capable of performing the specified function.  Thus it is unclear as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 5, it is recited determining a real-time inductance parameter “according to” a real-time power of the air conditioner.  In this context, it isn’t clear whether “according to” applies to the step of determining (as in, the power is an input to the process of determining the inductance) or the inductance is “according to” the power (as in, it varies with the power, but the power isn’t required to be used in determining the inductance).  For this reason, exactly what is required by the method of claim 1 regarding whether the power of the air conditioning system must be determined and used cannot be determined and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 1 has interpreted as requiring that the power of the air conditioning system be determined and used in determining the inductance 

Further, in lines 7-8 of claim 1, there is recited a step of “substituting the real-time inductance parameter into the controlled object of the control system to calculate a basic control parameter of the control system”.  From this recitation it is not clear what is meant by “substituting” as “substituting” a single parameter or value cannot be performed if there is not some other parameter or value for which it is to be “substituted”.  Because there is no suggestion what parameter the real-time inductance parameter is to be substituted, the scope of claim 1 cannot be positively ascertained and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 1 has interpreted as requiring only that the inductance be used in calculating the basic control parameter rather than that it be “substituted” for some other value or parameter in this process.

As set forth above, the following elements recited in the instant claims have been interpreted under 35 U.S.C. 112(f):
“a control system” in claim 1, line 2 and claim 4, line 2, taught in the specification in ¶¶ 43 and 60.
 An “air conditioning system” in claim 1, line 2, in claim 4, line 2, and in claim 7, line 1, taught in the specification in ¶¶ 42, 59, and 76.
“a control parameter determining apparatus” in claim 4, line 1 and claim 7, line 2, taught in the specification in ¶¶ 59 and 77.

“a basic parameter calculating module” in claim 4, line 7 and claim 7, line 3-4, taught in the specification in 60 and .
“an adjustment parameter presetting module” in claim 4, line 10 and claim 7, line 4, taught in the specification in ¶¶ 60 and 77.
“a target parameter calculating module” in claim 4, line 12 and claim 7, lines 4-5, taught in the specification in ¶¶ 60 and 77.
A “power acquiring unit” in claim 5, line 3 and claim 8, line 3, taught in the specification in ¶¶ 62 and 79.
A “current calculating unit” in claim 5, line 5 and claim 8, line 5, taught in the specification in ¶¶ 62 and 79.
“an inductance parameter calculating unit” in claim 5, line 7 and claim 8, line 8, taught in the specification in ¶¶ 62 and 79.
The specification in the identified passages does not describe the structure of any of these elements sufficiently to communicate to one of ordinary what structure is required of these various elements as all are described only in terms of function with no teaching of what structure for performing these functions constitutes the applicants’ invention.  For this reason, the scope of the claims is found to be indefinite and claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite.
Claims 2, 3, 6, and 9 are rejected as depending upon rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 104158417 to Zhang et al. in view of US Publication No. 2016/0233683 A1 to Newcomb.  An English abstract and a machine translation of Zhang are included with this Office Action.  All citations of pages, lines and the like directed to Zhang in this Action refer to the English machine translation rather than to the Chinese-language original.

Zhang teaches limitations from claim 1, a control parameter determining method for a photovoltaic [component], applied to a control system (pg. 1, line 28 of the machine translation) of the photovoltaic [component], wherein, the control parameter determining method comprises: 
determining a real-time inductance parameter of a controlled object (the inductance of the inverter taught in ¶ 39 to be used by the control method) of the control system according to real-time grid-connected power of the photovoltaic air conditioning system (as taught in pg. 2, line 39-pg. 3, line 5); 
substituting the real-time inductance parameter into the controlled object of the control system to calculate a basic control parameter of the control system (as taught in 
presetting a plurality of adjustment parameters corresponding to different grid-connected power ranges respectively (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency); 
when the real-time grid-connected power is matched with one of the grid-connected power ranges, selecting an adjustment parameter corresponding to the matched grid-connected power range to modify the basic control parameter, to obtain a target control parameter (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency so that the frequency can be properly set in accordance with the actual output power, taught in pg. 2, lines 39-42).
Zhang does not the photovoltaic apparatus of his invention being an air conditioning system.  Newcomb teaches in ¶ 24 a heat pump HVAC system as a system providing power generation, including from solar/photovoltaic systems, and including an inverter tied to grid power.  It would have been obvious to one of ordinary skill in the art at the time the application was field to modify Zhang with the photovoltaic HVAC system installation of Newcomb in order to provide the benefits described by Zhang (including reduction of switching loss and allowing improved power utilization as taught in pg. 2, line 39-col. 3, line 5) in an HVAC system benefiting from the improved efficiency already taught by Newcomb in ¶ 4).


acquiring real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculating a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determining the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).

Zhang teaches limitations from claim 3, the control parameter determining method of claim 2, wherein, the determining the real-time inductance parameter according to the real-time grid-connected current comprises: 
determining the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

 Claim 4-9 rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 and MPEP 2144.04 Legal Precedent as Source of Supporting Rationale V. C. Making Separable.

Regarding claim 5, Zhang teaches in pg. 1, line 28 a control system corresponding to the claimed “control parameter determining apparatus” and performing the steps discussed above in the rejection of instant independent claim 2, particularly teaching the steps of determining power, calculating current, and calculating inductance.  Zhang does not teach each of these operations being performed by a separate and distinct “unit” of the control system.  It would have been obvious to one of ordinary skill in the art at that time the application was filed in practicing the invention of Zhang to implement the In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 and MPEP 2144.04 Legal Precedent as Source of Supporting Rationale V. C. Making Separable.

Regarding the limitations of claim 6, refer to the above rejection of claim 3.

Regarding the limitations of claim 7, refer to the above rejection of claim 4.

Regarding the limitations of claim 8, refer to the above rejection of claim 5.

Regarding the limitations of claim 9, refer to the above rejection of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        14 April 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763